UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4355



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDWARD COPELAND, a/k/a Big Eddie,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00135-PMD)


Submitted:   January 10, 2008             Decided:   August 25, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant.
Reginald I. Lloyd, United States Attorney, Carlton R. Bourne, Jr.,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           A    jury    convicted     Edward    Copeland    of   conspiracy     to

distribute powder cocaine and cocaine base (“crack”) and possession

with   intent   to     distribute    crack,    in   violation    of   21    U.S.C.

§ 841(a)(1), (b)(1) (2000), and possession of ammunition by a

felon, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), (e)(1)

(2000).        The     district     court   sentenced      Copeland    to     life

imprisonment, and Copeland timely appealed.                Copeland asserts on

appeal that the district court erroneously denied his motions to

suppress evidence and statements obtained following the service of

a subsequently invalidated arrest warrant.                 The district court

found the good faith exception to the exclusionary rule articulated

in United States v. Leon, 468 U.S. 897 (1984), applied.               We affirm.

           We review the district court’s factual findings for clear

error and the court’s legal determinations de novo. See Ornelas v.

United States, 517 U.S. 690, 691 (1996); United States v. Rusher,

966 F.2d 868, 873 (4th Cir. 1992).             The evidence is viewed in the

light most favorable to the Government.                See United States v.

Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

           If a warrant is found to be defective, the evidence

obtained from the defective warrant may nevertheless be admitted

under the good faith exception to the exclusionary rule. See Leon,

468 U.S. at 922-23.          Evidence seized pursuant to a defective

warrant will not be suppressed unless: (1) the affidavit contains


                                      - 2 -
knowing or reckless falsity; (2) the magistrate acts as a rubber

stamp for the police; (3) the affidavit does not provide the

magistrate with a substantial basis for determining the existence

of probable cause; or (4) the warrant is so facially deficient that

an officer could not reasonably rely on it.           United States v.

Wilhelm, 80 F.3d 116, 121-22 (4th Cir. 1996). With these standards

in mind, we find no error.       We therefore affirm the district

court’s conclusion that the good faith exception was applicable.

          Accordingly,   we   affirm    Copeland’s   convictions.*   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               AFFIRMED




     *
      We deny Copeland’s pro se motion for copies of documents.

                                - 3 -